Earl Warren: -- Appellant, versus E.I.du Pont, et al. Mr. Cox, you may continue your argument.
Hugh B. Cox: May it please the Court. This morning, I should like to discuss the appellant's legal argument that Section -- in Section 7 cases, divestiture is a mandatory remedy as a matter of law. Before I do so, however, there are two very brief comments that I should like to make in concluding the argument that I made yesterday about the effectiveness of the judgment. I had been discussing when the Court wrote as my proposition that the mere existence of a financial interest in the attenuated form in which it continues to exist in du Pont under this judgment, did not carry with it any potential or capability or create any probability of a restraint trade. Now, of course, I can conceive of circumstances in which a mortgagor or a large creditor, even a general creditor of a corporation, might, in certain conditions, have some capacity to influence or control a conduct of that corporation. The point I was making yesterday and make now is, that when that happens, it is not because of the existence of the financial interest itself, but because of the potential rights or privileges or powers that in herein or go with financial interest. Under this judgment, du Pont has none of the rights of a mortgagor or of a creditor. It doesn't even have the rights of a preferred stockholder. And before I leave this subject, I should like to remind the Court that Section 7 itself does not ream on financial interest per se. The Section does not prohibit the acquisition of stocks or bonds or other evidences of indebtedness. It does not indeed prohibit the acquisitions of stock done purely for investment purposes and if not used by voting or otherwise, to achieve a restraint of trade. This is not a legal argument. I am now making respect to that aspect of the statute. I am merely suggesting to the Court that when Congress formed its legislative judgment as to the kinds of relationships it was going to cover in Section 7, apparently, it did not believe that a mere financial interest accompanied -- unaccompanied by any right to vote was the kind of interest that created the economic probabilities that the Section was designed to prevent.
Felix Frankfurter: The suggestion of the Government, as I get it, is largely that there's a momentum to the old relationship --
Hugh B. Cox: Yes.
Felix Frankfurter: -- which continues.
Hugh B. Cox: That -- and I think yesterday, what I said about that, I would say again Mr. Justice Frankfurter, that the extent that that momentum and I think in the terms of the appellant's argument, I can regard it this way that the terms -- that the extent of that momentum exists, it does not exist because of the stock relationship which should be left under --
Felix Frankfurter: That -- that -- I have an extra -- extra push to the momentum as it were.
Hugh B. Cox: That, I suppose, is a contention. But my answer to that is that their proposal for a complete divestiture does not take away that extra push. The other brief comment I should like to make is an address to an argument which appellant makes, which seems to me, in large part, semantic, but I think it deserves a word of comment. In their briefs and yesterday, the theme recurs that the trouble with this judgment is that it does not suppress the evil or the disease itself. It only suppresses the effects or the symptoms. I think that argument is an argument in which (Inaudible) tries to do the work of analysis, because what appellant describes as the symptoms or the effects, in my judgment, is the evil or the illegality itself. The statute does not prohibit the acquisition of stock per se. It prohibits the acquisition of stock when certain economic consequences or the probability of those consequences follows. With the Court's permission with some diffidence, I should like to refer to the mandate of this Court in this case because I think that mandate properly construed the statute. The mandate directed the District Court to enter a judgment which would eliminate the consequences of the stock acquisition which were offensive to the statute. That is what the District Court did. And when it eliminated those -- the probability of those consequences, which is what this judgment did, it eliminated the disease and the illegality and the evil as well as the symptoms and the effects. Now, that brings me to appellant's legal argument that divestiture is a mandatory remedy in all Section 7 cases. As counsel for appellant quite candidally stated yesterday, this is an argument of why the application -- it means that in every Section 7 case, there must be complete divestiture of the legal title even though admittedly, that may not be necessary to effective relief. And even though admittedly, it may inflict injurious consequences on persons who were innocent in any real sense, of any wrongdoing. That is as -- an application. It has nothing to do with the facts to this case as I understand it. It goes across the board in every case, no matter what the facts are. Now, appellant also frankly conceded that it gets little comfort from the words of Section 15, which is the source of the Court's jurisdiction in this case. To grant a jurisdiction is general, the Section does not specify any particular remedy or remedies. I suggest to the Court that at the very outset, appellant's argument runs into direct conflict with the principle -- with the principle this Court has laid down. That limitations and restrictions on the equity jurisdiction, the historic equity powers of the federal courts, are not to be imposed by implication or inference or innuendo, but nothing short of a direct and explicit statutory command will do. We have cited at page 120 of our brief, cases including Hecht against Bowles and Stewart against Warner which announced and applied that principle. I think the appellant's difficulties are enhanced and not assisted when you consider the relationship between Section 15 of the Clayton Act and Section 4 of the Sherman Act. The two Sections are stated in exactly the same words. And the legislative history of Section 15, and there is no dispute between us on this point, shows that when Congress passed Section 15, it said, is intended to give the federal courts the same power, same range of equitable discretion under Section 15 (a) and under Section 4. Now, as I understand the appellant's argument, it says that under Section 4 in Sherman Act cases, divestiture is mandatory in certain kinds of situation, to wit, where the heart of the illegality is the acquisition of stock. There is nothing in the words of Section 4 which says that and there's nothing in the legislative history of Section 4 or Section 15 which says that. But appellant says that as a matter of judicial interpretation prior to the passage of the Clayton Act, that principle had been recognized and that Congress must have been aware of that and therefore, when Congress passed Section 15, it intended, although it did not say so that divestiture should be a mandatory remedy in certain class of cases. I suggest that the decision of this Court in United States against the Terminal Company of St. Louis is fatal to that argument. That case was decided in 1912, two years before the passage of the Clayton Act. The heart of the illegality in that case was the acquisition of stock. A terminal company had acquired the stock of two competing companies that run terminal facilities and by that means, had obtained a stranglehold over all the terminal facilities in St. Louis. The Government in that case, asked for divestiture or dis -- dissolution. This Court decided that an alternative form of relief would be effective and more appropriate. Now, there is one significant thing I should like to add about that case. It was decided by a court of seven justices. Every one of those seven justices had sat and concurred in the opinions in the Tobacco and the Standard Oil case which had been divided -- decided about two years or a year before. Those are two other cases which appellant says, before the passage of the Clayton Act, laid down this rule that divestiture was mandatory whenever there was an unlawful acquisition of stock. Yet, in refusing to order divestiture in the terminal case, this -- not one of the seven justices appeared to recognize that rule. Indeed, in the very passage of the case or the opinion in which the Court discusses relief, the Court cited the Standard Oil case without any recognition explicit or -- or implicit, that that case laid down any rule and divestiture was mandatory in any particular kind of case. Now, the appellant -- I will say this. We have in our brief and in the interest of conserving time for the counsel for the other -- appellees here, I should like to rest on the brief on this point. We have cited in our brief, cases and instances of administrative practice since the passage of the Clayton Act which we think established that no court has ever held that divestiture is a mandatory remedy as a matter of law, under either the Sherman Act or the Clayton Act, without -- in any particular kind of case. Cases that hold that it's an appropriate remedy and it may be granted from cases hold in certain circumstances. It's the best remedy, those points aren't in dispute. But we submit that law shall -- that there is no rule, what it has meant or in a sense of -- that there is a rule that limits the equitable discretion of the Court. The appellant -- before I leave that point, I -- with diffidence again, I should like to refer the fact that in its prior opinion in this case, this Court said that the District Courts are closed with large discretion to mold their judgments to the exigency of a particular case. I don't want to argue that point. I just suggest that I find it difficult at least to reconcile appellant's argument with that statement. Appellant also relies on Section 11 of the Clayton Act. That is a section that has nothing to do with the District Courts or with their jurisdiction. It is a section that is confined entirely to the procedures to be followed by administrative agencies. We have discussed that Section in our brief and again, with the Court's permission, I should prefer rest on that discussion in the brief. We make essentially two points there. First that we think, the plaintiff or the appellant has misconstrued Section 11. But even in administrative proceedings, divestiture is not always a mandatory remedy and we point out the two agencies who have important responsibilities under that -- under Section 11, the Federal Trade Commission and the ICC have in the past, in our judgment, not construed it in that way. We say in second place that even if you assume it is mandatory in those proceedings which have brought before administrative agency, it does not follow that the Section imposes any comparable limitation on historic equity powers of the District Courts. And we have cited authorities which we think support that argument. And I should therefore, like to leave the question of Section 11 submitted on our brief. At points in appellant's argument, it seems to retreat from the position that divestiture is always mandatory as a matter of law. And to argue rather that it should be and must be applied in this case, because it is customary or usual. Now, I should just like to say this about that argument. It seems to me that an argument that any particular remedy must be applied in a particular case, because it has been customary or usual, is an argument that is inconsistent with the basic notion of equity jurisdiction. Equity judgments are not standardized. One of the justices of this Court in a dissenting opinion said that an equity decree is not like a standardized product or the packaged goods that are produced in this machinery. They have one thing in common. And that is that each one is molded to fit the facts of the particular case. We therefore suggested as a matter of law, jurisdiction of the discretion of a federal court seeking inequity is not controlled or limited by any rule of law that is founded in custom or habit or practice. The situation has to be judged and the remedy applied and devised from the light of facts in the particular case. Now, that brings me to the question of what the consequences would be in this case if plaintiffs demand -- or appellants demand for divestiture should be granted. And I should like to be clear that I have put that question in the proper context for this Court. The District Court did not act on the assumption that it should grant ineffective relief in order to protect the stockholders and we are not arguing that. The District Court recognized that its primary duty was to formulate a judgment complied with the mandate of this Court and remove the probability that was offensive to Section 7 of the Clayton Act. And that is what in our opinion, the District Court did. Now, the District Court did say that in choosing between effective remedies, it thought, it was entitled to take into consideration the effect that one remedy as opposed to another, might add upon the interest of the stockholder. There are substantially more than a million beneficial owners of stock in these two corporations. And -- include men and women and all walks and ranges of life, variety of institutions, investment trust, insurance companies, charities, hospitals, universities, we submit that it was a proper exercise of equity jurisdiction for the Court to take their interest into account. Now, as I understand appellant's argument, it does not seriously deny that divestiture will inflict some inquiry on stockholders, but it says that some cases, it's irrelevant or in other cases, it is not -- and this is appellant's word, undue and yesterday, it argued that it would only be immediate or short ranged. It wouldn't over a long historical view, be very serious. I should like to suggest the Court that since this judgment is an effective judgment, it is really not necessary to assess or try to appraise the exact quantum, the injury that maybe inflicted by divestiture. If the judgment is effective and we say it is, then any injury whether it's immediate or long term or whether it's moderate or large, seems to us, unnecessary. I -- I think, I should make it clear to the Court that I am not arguing in quite the mellow dramatic term suggested by counsel that disaster will follow if divestiture is ordered. We are suggesting that if divestiture is ordered, the stockholders of these companies will suffer the serious injury. And I -- I suppose it's unnecessary, but I -- I should like to show the Court that I am not engaged in projected terrorize to frighten this Court. I have no confidence in my capacity to do that even if I were of a mind to do it. But, we were before -- we are before a court of equity and we assume that it's proper for us to invite the Court's attention to what the consequences of one form of relief maybe as against another. And that's what we did in the District Court and that's what we are doing here. Now, that brings me to how this divestiture that appellant is -- wants, could be accomplished. In our judgment, there are only two ways which it could be done. One would be to sell the stock, the other would be to distribute the stock as dividends to shareholders of du Pont Company. In this Court for the first time, appellant has suggested that perhaps the stock could be divested by exchanges and I hope that I shall have time to explain to the Court why that is not a feasible method of divestiture. I should say that in the District Court it seems to me, appellant recognized that the only two methods of divestiture that are really possible were sales or distributions of dividends. It brought into the District Court and defended their specific plan that provided for divestiture by sales and distribution. It appears now, it will abandon that plan or at least, not to the insisting upon it. But, I think at least then it recognized what we think is true that those are the two ways that will have to be employed. Now, as to sale, this stock has a present market value of 65 million shares, of about two and a half billion dollars. The forced sale of that stock or at any substantial part in a 10-year period as appellant insist in gradable amounts each year during that period, will the evidence establishes, have a substantially depressing effect upon the market price of General Motors. And that's in effect that will be felt by all the more than 700,000 shareholders of General Motors, because any shareholder who has to sell in that time will suffer the effects of this depression. Counsel for General Motors is going to discuss the market in fact of sales and I therefore, I'm not going to -- to say anything more about that. There is one other thing, however, that I should like to say about the sales. Of course that is this, to the extent that sales are ordered, a capital gains tax will be imposed on those sales. If you sold all of the 65 million shares, the capital gains tax would be about $600,000,000. To sell half of them, it would be about $300,000,000. Now, there's nothing wrong with the imposition of a capital gains tax when a taxpayer voluntarily decides to sell property on which he has a profit in order to get his proceeds, reinvest them in something else. But this is a forced sale and our judgment an unnecessary sale because it isn't required for effective relief. The counsel for appellant yesterday referred that the Minnesota Mining & Manufacturing Company case, that was the case in which the District Court refused to order dissolution of the company when it found that other relief was effective because he thought the dissolution was unnecessary and it would impose the same capital gains taxes upon the defendant in that case. I shall leave sales with that discussion, since it would be discussed by counsel for General Motors and now deal with the question of distribution in a form of dividends. There are three ways in which that could be done. One way would be to distribute ratable numbers of these shares and each of the 10 years on top, in addition to, the normal du Pont dividend which in the last 10 years has averaged about $6 a year. A second way would be to -- for du Pont to discontinue this cash dividend altogether and distribute the $6 entirely in General Motors stock. A third way would be to pay a part of the $6 dividend, normal dividend in cash and the balance in General Motors stock. For example, you pay might -- du Pont might pay two-thirds of the dividend in cash and third in stock. The tax and market consequences, the first two ways of distributing the stock as dividend, on top of the dividend or totally in lieu of dividend, are so harsh and severe that as I understand the appellant's position, it's no longer really talking about those. It recognizes that that is something that should not to be done. So that what is left is really the third alternative, which is to pay a part of the normal dividend in stock and the balance in cash.
Potter Stewart: I don't understand why the second alternative was so harsh from the tax point of view.
Hugh B. Cox: Well, I think I was combining the two things, Mr. Justice Stewart. The tax impact is very harsh and severe in the first, where you do it on top of the dividend. The -- the -- I combined tax and market because I was talking about them together. The market impact is much more severe under the second method than under -- than any of the other method.
Potter Stewart: But tax impact would be nil.
Hugh B. Cox: The tax impact would be normal. That is they would pay no increased taxes and would not be a distribution of capital with some market impact under the second, tax impact under the first. So that, now, the thing to -- there are two points that I should like to make about this method of distributing the stock. In the first place, that method will itself have some market impact. The people who receive it while our income taxes will not to be increased, will have to pay taxes and of course, we all know that people live on dividends or when they do not get cash but get, say, a third of the dividend in stock, they are going to have to sell that stock to raise cash to pay taxes and for their income purposes. So that -- that method of distribution will itself have an impact on the market price of General Motors stock and that is a matter again the counsel for General Motors will discuss. The other point I should like to make is that you cannot use this method of distribution in the 10-year period, as suggested by appellant, without accompanying it by a very substantial sale. If you distribute a third of the stock that way, which is -- what would happen if you pay the third of the du Pont dividend in -- in stock, it works out that way, then you would have to be selling two thirds of the stock in that 10-year period. So that the market impact to those people who stockholders of du Pont who had to sell because they needed cash to pay taxes to live, would be added to and would enhance the market impact which would be caused by the sale of the other two-thirds of the share. You would have to have the two things going on in large measure through the same completeness, to the same period of time. And of course, a stockholder of the du Pont Company or a stockholder of General Motors who has to sell his stock on that depressed market is not greatly comforted by the assurance of appellant's counsel that no real value has been taken away from him because in the long run, the value will still be there. Somebody else will have the advantage of that value. If you -- if you distributed one-third of the stock as a dividend and were allowed that no other -- engaged no other method of divestiture, you could distribute the entire 65 million shares. This is purely a matter of arithmetic in about somewhere, assuming present market prices, assuming a $6 dividend level by du Pont. You could divest of the 65 -- the 65 million shares in about -- somewhere a neighborhood of 34 years. And that -- well, that would have some market consequence terms that General Motors stock the impact would be far less, probably than the impact of the other proposals that I have discussed. That brings me to the subject of exchanges which I fear that I cannot discuss in detail because of the time, but I should like to say this about it, as I have said. This matter is something that's brought into this Court for the first time by appellant. I'm somewhat surprised that it should've been done, because at the end of the hearing in the District Court, toward the end, I ask in open court, the appellant, whether it had any additional suggestions or modifications or proposals put before the Court with respect to the plan that it had proposed. And I said at that time that it would be most unfortunate in my opinion, if after the record is closed and there was no opportunity to present evidence, but then appellant should come forward with some proposal when they would not have the facts which the proposal could be appraised. Well, that is exactly what has happened. It seems to me what has happened is exactly what this Court said in the Salt case should not happen. You'll recall the Court there said in an antitrust case that when a claim was made, the modification of a judgment, the basis for the claim should appear in evidentiary form before the District Court and not an argumentative form before this Court. There is only three points that I can make here about in time that I have about the exchanges. One is that we think for tax reasons, it would not be feasible or possible to dispose of any substantial part of the stock that way. Appellant concedes that you have to get a ruling in advance from the Commissioner of Internal Revenue before you could do it. Now, under the regulations, it is our view that the Commissioner would never give you that ruling whether good or bad as to the consequences, until he could determine a net effect of the whole transaction. And with 200,000 shareholders, to whom you make a pro rata offer, you could never determine that in advance until you knew how many were going to exchange and how much each one was going to exchange. If appellant really thinks it would be so easy to get a -- and that a ruling would be favorable, I'm somewhat surprised that appellant has not obtained the ruling itself, which it could do. I think it is asking the Court to assume that this is -- is a feasible method of exchange merely on the basis of an argumentative statement about the state of the tax law, when appellant itself conceives that no one is going to exchange -- engage in these exchanges unless there is a prior ruling by the Commissioner. If a stockholder is not interested in litigation, he's not going to accept the assurance of counsel no matter how eminent, but he won't be taxed, he wants a rule. The other point is that -- that appellant leaves the Court I fear, with the impression that if you exchange this stock, you'll have no effect in the market price of General Motors. What if this -- proposal had been -- been brought forward in the District Court, we could've introduced and would have introduced evidence which was shown that that was not correct. You're going to have an exchange of this kind. You were going to have to give the exchanging stockholder a substantial premium or in other words, you're going to have to discount the market value of the General Motors stock. Share of stock, General Motors bringing $40 in the market for example, is going to have to be offered in the exchange at 20% or 25% or 30% discount from that price. And the more shares you want to exchange, the larger the discount has to be. Now, we could, I think, have established in the District Court, if this had been done, the stock would've being sold at a discounted price. That would've had an effect on market price of General Motors and indeed that about a third of all the stock exchanged, would have been thrown in a very short time upon the market and would have had the depressing effect that those sales would naturally have, since they would be disorganized individual sales not under written offering. The reference was made to a proposal by -- that possibility that Christiana might exchange some Hercules stock. That is not in the record, but I think again, if I had the time, I could explain to the Court that that transaction, which involves a stock with a market value of 1% of the stock that's involved in this case, has no relevance whatsoever to this proposal that plaintiff has made. That, as a matter of fact, that transaction, if consummated, is not at all sure that will be done, as opposed to some other method of disposition, can only be consummated on the expectation that most of the stock will be taken by a smaller number of tax-exempt institutions. There's just one more thing I want to say and I shall have done. And I think perhaps that this is an important point although it is implicit and never explicit in plaintiff's argument but I think it relates back to something that Mr. Justice Frankfurter said. I think what appellant is really saying here is that in this case, because of the size of the company and the wide attention the case has received, that relief which is merely effective in fact, relief which admittedly does away with consequences is not really enough, but there must be and should be some dramatic and symbolic and ceremonial act which will symbolize that this relationship is forever terminated. Now, I concede the importance of the ceremonial in the law, but I raised a question with the Court whether the injury of the shareholders that would be caused by divestiture can be justified in the name of ritual or ceremony. In Hecht against Bowles, this Court said that the essential qualities of equity jurisdiction or practicality and mercy, practicality and mercy. And that was by the exercise of those qualities that the Court in equity for the just and reconcile of the public interest in private needs. It is those qualities of the Court's equity jurisdiction, practicality and mercy which we invoke. We submit the judgment should be affirmed.
Earl Warren: Mr. Stern.
Robert L. Stern: May it please the Court. I appear on behalf of the General Motors Corporation. It's concerned with this case and its interest in having the decree below affirmed arises from the fact that any plan of forced divestiture such as the Government proposes, will seriously injure its stockholders. In this connection, it should be noted that General Motors has not been found to have violated the Clayton Act and that obviously, its stockholders apart from du Pont, are completely innocent of any wrongdoing at all. I don't want, however, to talk about the effect upon General Motors stockholders as if it were a part of the case in vacuo or by itself or as if we were arguing that no antitrust decree could ever do anything which would injure stockholders or that divestiture can never be ordered when it might diminish the value of stock. Here, this Court ordered that the District Court enter a decree which would eliminate the effect of du Pont's acquisition of General Motors stock, offensive to the statute. The basic question in the case which Mr. Cox has already covered is whether the decree entered below is a reasonable means of doing that. In choosing between different forms of remedies, it is appropriate to consider the effect upon General Motors stockholders, so long as the remedies are effective. Now, this was the District Court's approach to the problem. We submitted, has been this Court's approach to the problem in the cases in the past. And I would like to refer particularly though I have not time to quote it to the passage in the American Tobacco case which is quoted on page 57 of our brief, which sets forth the three principal guiding elements which equity courts consider in entering antitrust decrees. One of those elements was the effect upon innocent stockholders and that's the case which both sides cite, as guiding authority in this area. Now, the Government says that the District Court regarded the interest of the stockholders as the principal factor in this case, rather than the public interest in effective enforcement. For this, it relies on a few expressions in the opinion which we submit, are taken completely out of context. And here again, I would like to read the opinion or large parts of it to you, but I don't have time and I would like to refer you particularly to pages 3196 to 3198 and pages 3246 to 3248 where you find what the District Court himself said on this Court. Now, we don't understand the Government really to argue that it is proper -- that it is improper to consider hardship to innocent persons in choosing between effective remedies. Its arguments really are that no remedy but divestiture can be effective or alternative that divestiture is required as a matter of law. Mr. Cox has discussed these points and I will not go over them again. They are covered in our brief. But I would like to make two observations before coming to the main subject which I do intend to cover, the harm the General Motors stockholders. The first place, Government counsel said yesterday that divestiture with free General Motors from the restraints which had previously been imposed upon it. To that, the answer is that the decree imposed by the court below has already done that. There is no possible way in which the du Pont can now influence General Motors to force it to take or to prefer du Pont products such as the Court found was improper before. Secondly and to elaborate perhaps unnecessarily on an -- on the question asked by Mr. Justice Whittaker, I would like to comment on Mr. Davis' suggestion that 300,000 du Pont stockholders which switched from buying General Motors cars to Fords and Plymouths, if these cars didn't have du Pont paint upon them. The first place we think this is other nonsense. They wouldn't know or care what kind of paint is on the cars. Most stockholders I'm sure don't know anything about that. There's no suggestion that du Pont stockholders in the past have been less willing to buy Oldsmobiles or even Cadillacs, which have never had du Pont paint upon them and -- and the other type of car. And that appears in the prior record, page 1923 to 1927. In this case, I'd like to tell you our argument down at the record which is distinct from some of the speculation which you heard yesterday. Now, even if it were true that the du Pont stockholders would not like to buy General Motors cars, they didn't have du Pont paint on them that really wouldn't do them any good. It wouldn't do General Motors any good because they would do the same thing if they didn't have any interest in General Motors at all. It would be just as much loss to General Motors, the du Pont stockholders didn't have voting rights in General Motors stock. There would indeed, be much less incentive for them to switch if that were the case. So unbalance and that was the question asked by Mr. Justice Whittaker yesterday. Unbalance just a brief statistical analysis of the facts and the reports of the companies which are in the record, shows that they would have much more to lose by switching from General Motors to a car which had some other -- with possibly had du Pont paint upon them. Because the record shows from this simple calculation, that the profit on General Motors sales for each share of du Pont which these stockholders which would have the shares of both companies would have, would be either 25 times as much or six times as much depending in how you calculate it, I haven't got time to do it early. As their profit on the proportion of du Pont sales which go to General Motors, that proportion I add has been -- it's going down. It's about 2% of du Pont sales now and it's less than 1% of General Motors' total purchases. That's what we're concerned about. Now, I'd like to come to the problem of what would be the effect of divestiture. What would happen if du Pont had to get rid of these 63 million shares of stock which are worth well over $2.5 billion, depending on how they're valued? There has never been anything like that amount forced on the market under any circumstances before. The plan proposed by the Government below was for 43 million shares to be distributed to all the General Motors stockholders except Christiana, Delaware and some officers and for the 20 million shares to be sold over a period of 10 years. Now, the evidence unquestionably showed and the District Court found that the supply -- firstly, that the supply would be increased by the forced sale of this 20 million shares. And also, by the sale of a large part of the 43 million shares by recipients who needed the money to pay the additional income taxes. And that in addition, there would be other sales by persons -- other stockholders who wouldn't want to hold General Motors during a period in which it wouldn't -- in which it would leg behind of the -- the rest of the market because of the effects of the decree. The first two of these items would add over three million shares a year to the nine million normally traded on the market now, over a third more -- at least over a third more and then the present market. Now, this increase in supply would be accompanied by no increase in demand. On the contrary, the effect of a decree of divestiture would be to decrease the demand, at least at the same price, because people wouldn't want to buy a stock which they thought would go down or at least not go up as much as the rest of the market. So, the result of a substantial increase in supply with no increase in demand and indeed a decrease in demand would obviously be a substantial decline in the price. In the testimony of the financial experts, most qualified to speak in this subject, was that this decline would be in the area of 20% to 30%. But even if it were substantially less than that, the effect could be a serious one. And the stockholders who would be for any reason, unable to retain their stock for the full period of divestiture perhaps 10 years, would lose at least hundreds of millions of dollars. Now, our brief summarizes the testimony in that. You may wonder why we spent 36 pages to prove what seems to be so obvious. We thought this whole treatment was necessary, however, to deal with an -- to meet the way in which the Government dealt with the problem in its brief. In its brief, it does not say, however, that the findings of the District Court along the line which I have summarized are clearly erroneous and that's what has to say as I read the rule to if it is to have those findings disregarded by this Court. It does say that disagrees with the findings. And then it makes the peculiar argument in its replied brief that its position is supported and I quote because I wouldn't dare state this without quoting, "Is supported by weight of the testimony of several of the expert witnesses in the case." And then it cites the cross-examination of a few of the witnesses on its side. Why any attention should be paid by the court or any other court to the weight of the testimony of a few witnesses without regard to the testimony of all the other witnesses and at least a thousand pages of record or indeed, the cross-examination of these same witnesses, I find it hard to understand. Obviously, this Court, like the District Court, must consider the record as a whole and not merely the direct examination of a few of the Government's witnesses. The Government's brief never mentioned to the rest of the evidence in the case. Now, yesterday, Government counsel didn't make that statement. I think he probably had to make sense too early, but he said that we exaggerate greatly are trying to -- frightened the Court with respect to the -- our argument about market consequences. It was clear to him, he said, that the General Motors stock could be sold at yields which returned 5.5% to 6%. That people would then flock into the market to buy it. Now, that is exactly the range of yield which the witnesses for the appellees testified, would bring General Motors stock -- would enable du Pont to sell its General Motors stock around 6% was there -- what they generally said. Now, that 6% if you do a little calculating based upon General Motors' $2 dividend which both sides assume will be continued, would mean that the stock would be sold at 33 and a third. At the time of the trial, it was selling at $46. Right now, it's selling at $43 in the fraction. So, if you would see what the difference is between either 46 or 43 and 33 which is what Mr. Davis seems to agree with the testimony now, would mean you find that the value of General Motors would be decreased exactly 20% to 30%, which is what the witnesses said it would. And I may add that that 10 points off of the value of General Motors stock is almost $3 billion. Now, the differences between us therefore, it seemed to be not matters of fact as to whether there would be a decrease in the value of stock or how much there will be a decrease. What matters of -- what adjectives you apply to them. We think that the amount is substantial. We don't have to contend it's disastrous and would even pinpoint the exact amount. And the Government said that nobody is going to be hurt by all these because after 10 years, General Motors probably will be just as well-off as before. But, a lot of General Motors stockholders who can't wait 10 years to keep their stock, then will may have to sell for any number of reasons like sending a boy to college or selling a house or winding up in the State. Ten years is a temporary period from some points of view, but not from the points of view of a lot of stockholders, will suffer 20% to 30% loss and they'll think that is the very severe loss indeed. We're not dealing with a big corporation here, even just with a lot of wealthy stockholders even though -- even wealthy stockholders I think are entitled consideration by this Court. The average loss over the whole group of General Motors stockholders would be about $3000 each. Most of these stockholders are smaller and I submit that that is a substantial item which the Court should take into account. Now, yesterday, the Government counsel said that the stock market fluctuates a lot anyhow and that in the last year, it went up and down about 27%. Therefore, it went down 20% or 30% more well, what difference does that make? Well, all we have that adding or rather subtracting this 20% or 30% from whatever would happen to the market otherwise, would make a very big difference and would hurt the people to whom I have referred. Now, the Government seeks to undermine the findings on market impact by arguing that prices ultimately are determined by anticipated earnings and yields and actual earnings and yields. And though they don't quite say this, they imply that supply and demand really don't have very much to do with it at all. But the testimony of the witnesses, even their witnesses show that it was not that simple. A very important factor in stock evaluation is how much is the stock going to go up or down in the next period of time? Now, the records showed and the witnesses testified that if the market is not artificially disturbed, all of these factors, earnings and dividends and yields and the like, are reflected in supply and demand. But if for external or noneconomic reasons, the supply to be sold is greatly increased without any accompanying increase in the demand, the additional sales can only be made at a lower price. There won't be any other way of getting the stock sold. And this depress price will continue for as long as the additional supply over hangs the market. The Government says these effects will be only temporary, but here, the effect would be under the plans they proposed which all seemed to cover about 10 years for that period of time. Now, this was all admitted by the principal government economic witness Dr. Friend on his cross-examination. And I would like to take the time to read a rather short statement of his, on pages 1024 and 1025 of the record, but time is running and I think possibly, I'd better not. So I'd like to call the Court's attention to the passage at the bottom of page 1024 of the record and running on to the next page, where he admitted that the effect on the market would run along for the period of the divestiture and not barely be a short time effect such as is the case when you only have a one shot offering. Now, the Government makes other proposals as to other ways in which this might be done. And Mr. Cox has referred to them in his argument. But I would like to say a word with respect to how they would affect General Motors stock. Each of them were separately or in combination, they would lead to the sale or distribution of tremendous quantities of stock and the effects would be about the same as I have said. In the first place, the Government proposes that there might be a distribution to the du Pont -- to the du Pont stockholders. Now, if all of these stocks were distributed, it has been indicated the recipients would feel impelled to sell large quantities of it, because they've been accustomed of living off the dividends in that stock. And the testimony was that the effect of such sales in that quantity would be much worse than under the Government's plan. These people would need this for ordinary expenses. Now, the -- what the effect of that kind of a plan or of anything along this line would be that although du Pont would save -- the du Pont stockholders would save taxes, the effect upon the General Motors stockholders would be considerably worse, because more stock would be sold than under another kind of distribution. Now, the Government now says that one-sixth or one-third of the du Pont dividend should be paid in General Motors stock. Now, this would amount to either from a -- from one to two and a half million shares a year. Of this, about one-third would be allocable to Christiana and Delaware and on the Government's theory, would have to be sold. So when you combine this with the parts of this -- with the parts of the one in -- one to two million which the stockholders would have to sell, you come out again with substantial sales. Now, if this proposed divestiture would be a -- were to be accomplished by this means alone, it would take from 27 to 55 years, depending on how it was done. Otherwise, it would have to be combined with other methods if the -- if the whole job was to be done within 10 years. But when you combined it with other methods, each of which would have a similar effect as I shall show, you come out about the same kind of effect as under the plan proposed by the Government below. The Government seems to concede, you'd have to sell about half of this stock. About 3 million shares a year, which would have obviously as great and impact upon the market prices, if you -- as if it was sold under the plan proposed below or is admitted the two million shares would have to be sold for you. But the Government says General Motors itself, could buy a lot of these stocks and du Pont for its bonus and other plans. Now to some extent, General Motors now does buy stock for these plans on the market. But to the extent that it does this already and has done it for years, this demand as a part of the existing demand and to shift the purchase of that stock to stocks sold by du Pont wouldn't change the imbalance between supply and demand which of course the divestiture would cause by one iota. So that wouldn't have any effect in helping the situation. Now, as to exchange of these, du Pont should exchange its General Motors stock for its own stock. Well, I'm not going to get into the tax side of -- that -- that's a du Pont problem. Whether or not such a plan would harm du Pont, it would have an adverse effect upon the General Motors stockholders as I don't think it would take me a very long show. The Government admits that in order to induce persons who had bought General Motors -- du Pont -- du Pont stock to shift to General Motors, they would have to make what the Government somewhat euphemistically calls, reasonably favorable offers. Inclining the stock means, they'd have to allow a big discount because otherwise, why would people who preferred on du Pont stock want to shift to General Motors stock? They always could've bought General Motors stock at the market if they wanted it. So, that if any substantial portion of du Pont's General Motors stock is to be disposed of in this way, would have to be at a big discount. But this would affect the market price of General Motors stock generally, since anyone could obtain General Motors of a discount by buying du Pont. Now, I can't tell you how much this effect would be. And nobody really here can because as Mr. Cox has said, this point wasn't made -- raised below and the defendants didn't have any opportunity to divest any evidence to it. This news suggestion therefore shows why it is improper for the Government to present such proposals for the first time when defendants have no opportunity to meet them. Now, in some each of these various plans which have been proposed by the Government would have an effect upon the -- upon the price of General Motors stock. And if the plans were to be effective in 10 years, their effect in combination, would be just as great as that which was discussed below. Now, I -- only to make one more deal -- only one more question, which wasn't discussed upon Mr. Davis' orally, but it is discussed in their briefs and that he might be awaiting reply, I think I may -- I'd better say something about it. The Government argues that other large stock offerings have been made over the years without any difficulty or adverse market consequence. But even the Government's own witnesses admitted that no prior offerings were remotely comparable to what would be required if divestiture ordered here. Not only would be that the amount to be distributed be tremendously greater here, $2.5 to $3.5 billion depending upon the value of General Motors, but the requirement that they're being repeated regular, substantial forced sales over a period of 10 years, would mean that the impact of overhanging a market for that period of time. The Government's brief refers to the largest of these distributions, presumably on the ground that they are the closest to the distribution here involved. With respect to every one of those stocks, the statement in the Government's brief always omits the critical fact which shows how different the situation is from that which we have here. Our time only for a few examples and I hope the Court will compare what we say in our briefs with respect to these items with the Government brief and then check the record for yourself to see who's right about it. If she's not convinced that we're right just from the mere statement of it. The Government brief first refers to offerings of stock to stockholders, rights offerings by General Motors in 1955 by Aluminium over few of them on the 1950s and by AT&T and these were pretty large, though nowhere near as large is what we're concerned with here. But the Government doesn't reveal that each of these offerings was at a discount from 26% to 40%. The success of these rights offerings and rights offerings really aren't comparable with secondary offering such as we have here, because rights can be sold a lot more simply and a lot more easily than secondary offering. The success of these offerings doesn't prove that a larger amount of stock can be sold without a discount. The Government refers to the Sloan Foundation secondary offering in 1956, says that didn't have much effect on the value of General Motors stock. Well, the evidence, the record shows that it did knock the price down a few percent, 3% to 5% or 6% at the time that was made. But that was a one shot proposition that was offered over as soon as it was finished. It was only one-third as much as each of the annual amounts to be sold under the Government's plan below and we don't think it proves anything as to what the much larger distribution -- what could be done here with the much larger amount involved. Now, the Government refers to the aluminium situation because there was a 10-year divestiture required under the decree in the Alcoa case. The Government says that despite the forced sales of aluminium -- not aluminium but aluminium stock under that decree, the stock did better bearing the 10-year, an industrial stock, generally. Therefore, the decree had no impact. What the Government doesn't point out is that in comparison with the remainder of the aluminum industry, aluminium did very, very poorly. In fact, all the other aluminum stocks went up three to 10 times as much during this period. And I refer you specifically to du Pont Exhibit 47, which points this out very accurately and graphically. I also add that only $150,000,000 worth of stock was offered under that case, which amounts to about 6% of the stock which is involved here. A reference is made to a large offering by A&P grocery chain, $80,000,000 in one year, again in one shot offering. The Government doesn't point out that its own witness, Dr. Friend, said that that stock went off 10% to 15% at the time of that much smaller offering. And the Government may refer as it does in its brief to the big sale by the Ford Foundation when Ford stock was first put upon the market. That was $650,000,000. But there, the Government point does not point out there ever was any Ford stock upon the market before. There was a tremendous demand by people who never been able to get Ford and of course, there were no prior prices to compare this Ford offering with. On the contrary, anyone who's been able to fill -- purchase General Motors stocks over the years. I won't go into the others. I would like to conclude with the point I made at the beginning. It was entirely proper for the District Court in choosing a remedy to select that which would have the least harmful effect upon the hundreds of thousands of innocent stockholders involved in this case, so long as the remedy is effective. Here, there is no possibility that du Pont can continue to influence General Motors under the decree of the court below. And for that reason, we submit that the decree should be affirmed.
Earl Warren: Mr. Bushby.
Wilkie Bushby: If the Court please. I represent Christiana Securities Company and the Delaware Realty and Investment Company, who are nominal defendants and appellees in this case. Our brief is the small white brief, which I hope will not be lost in the shuffle of these large debts. These companies are registered investment companies under the Investment Company Act. Christiana has some 4000 stockholders among whom many charitable and educational institutions and insurance companies. Christiana and Delaware together, own about 30% of the common stock of du Pont and 535,000 shares of stock for General Motors. They were named as defendants in this action with an allegation that they had violated the Sherman Act. There was no allegation that there was any violation of the Clayton Act by them, nor any facts stated which would show as such a violation. Now, there was no finding in this case of any violation of the Sherman Act. Accordingly, there is no charge and no finding of violation of any law, any statute whatsoever against my clients, Christiana and Delaware. Because of that, we have taken the position that the courts or without the power or authority to enter any order of direct relief against them, without their consent and they did expressly consent to the minor amount of direct relief contained in the present decree that is the sterilization of the vote. However, the Government is not now present for the relief it asked for below and you will recall, the relief asked for below was to have du Pont make annual distributions of all its General Motors stock for 10 years and have the stock allocable to my clients sold in the market. That would've caused a loss to my clients, as is shown in the table on the bottom of page 4 of our brief, of -- from $233,000,000 to $430,000,000 depending on whether the price realized was $46, the then current market of 30% or 30% to 20% or 30% appreciation. But that was a real loss, it would never be cured when the stockmarket came back for General Motors stock 10 years hence, the stock would be gone. However, the Government, as I say, the Government isn't pressing for that relief here. And they agree with us and I point to the footnote on page 14 of the Government's reply brief, where they agree that the point isn't before the Court now and is premature. And accordingly, I'm not going to argue it here. If the Court is curious, the case is on the point in our brief at the bottom of page 6 in the footnote. However, Christiana and Delaware have another interest in this case. We are stockholders of du Pont and of General Motors. And I would like to speak very briefly on the merits with few points. I think the present decree is fully effective and that the Government's criticism of it is fungible. I have been at the bar 40 years, mostly in corporate field, and I know of no way out of their investment to their legal title for equity interest in this General Motors stock that can be used to influence General Motors in any way. If there is one point of proper criticism that both du Pont has, is going to be passed through perpetually to du Pont stockholders, then that could be corrected very easily. Take Mr. Cox's suggestion and have that stock voted by du Pont, by court order exactly in the same proportions if its main body of General Motors stock is voted. Those who have no interest in du Pont, there can be now possible use of that stock or that vote to influence the General Motors. Now, what should be weighed by the Court in considering the savage relief that Government wants. First, I'd like to point out as I think Mr. Justice Frankfurter did here, that the Clayton Act is not a penal statute. It is not a criminal statute, it is purely remedial. Further, this Court simply held when a case was last here that because of a stock acquisition in 1918 that it was now the possibility that that stock would devote there along, might be used to influence General Motors' purchases of automotive paints, finishes and fabrics. There was no instance cited or no example of the actual use of that influence. Accordingly, there is no crime here in this case and there is no guilt. And therefore, these statements in the Government's reply brief in page 2 and 15, that some of the stockholders are associates of du Pont's but the decedents of du Pont's that there's somehow guilt by association or corruption of blood has no place here. There isn't any crime of which to be associated and there is no crime of which to corrupt blood of descendants. And I think that ought to be borne in mind, when the Court is exercising its equity powers here. There are two other factors that bear on the severe losses that we suffered by two million I think, beneficial owners of the stock of these two companies. There's no use going into detail over the tax impact. Everybody knows it will be severe. Mr. Justice Douglas as a past Chairman of the S.E.C. knows it. The tax impact was severe in the enforcement of the Public Utility Holding Company Act and that has impeded enforcement and that the losses of employments played under the tax laws of 1950s and where under the tax laws of the 1930s. And I say that --
Potter Stewart: Isn't there a special statute governing divestiture under the Public Utility Holding Company Act?
Wilkie Bushby: Yes, because of the enforcement being impeded, Mr. Justice Douglas was sponsor of the amendment of tax laws to help the enforcement of that Act. Yes, sir. And I think the Government has no right to come here and offer tax plans, exchange plans and on mere assertion that they are practicable, they had the opportunity to put those plans in evidence in the court below and we could've met -- and I say if it's an improper -- that a procedure -- and I say the proper procedure is that there's anything wrong with the effectiveness of this decree to let them go in the District Court under Section 9 of the decree, show us something wrong and then prove these other methods. And show that practicable and we will meet them there. As to the market impact, every single and practical investment manner testified whether for the Government or for the companies in the court below, said there would be a serious market impact 15%, 20%, 25%, in case the Government plan there proposed was carried out. Now again, there's no use going into the trivia of the evidence, that every factual man in the Court said that would be so. Finally, I'd like to close by saying this, that there's nothing to the legal point that divestiture is mandatory under the Clayton Act. To hold that would seriously circumscribe and limit the equity power to this Court. It's been enforced of 45 years and nobody ever grant that point up before. It just doesn't exist. And as I say, it would so limit the powers to this Court is to be a very bad thing, very bad, stopped in the modern trend and we very seriously the stockholders of these companies very seriously need the equity powers of this Court right now.
Earl Warren: Mr. Davis.
John F . Davis: Mr. Chief Justice, if the Court please. If I appraise this argument correctly, I think probably the most significant issue before the Court at the present time in it, is whether or not the decree of the District Court will actually give adequate relief. If the District Court's decree will not give adequate relief, then it's not important whether or not, it is -- whether the statute is mandatory or not, because this relief shouldn't be followed. And if the relief is not adequate, it also does not make any difference that there will be hardships which will be imposed upon the people who are involved. So that, at least in one respect, this is -- this is the heart of the case. Now, Mr. Cox's persuasive argument on this issue left me wondering yesterday afternoon whether perhaps, I might not be wrong in whether it might not be true that if voting rights were taken away that du Pont would no longer have any power to control General Motors. But then, it occurred to me that if I was wrong, that I was in good company because, I didn't invent the idea that control over corporations depends upon things other than voting rights. This isn't a novel -- a novel concept. There are very large pieces of the studies and the reports of the -- technical -- the -- the temporary National Economic Committee which deals with this very subject, Volume 2 of the Securities & Exchange Commission's report on protective committees. It feels with the same thing and probably the -- the patriarch of the problem of how corporations can be run is any pass Justice of this Court. Justice Brandeis in his book, other people's money is -- is much smaller than -- than these other reports on this thing, but it carries a tremendous impact. And the theme, the theme of other people's money is that the bank is -- were controlling the corporations. And Justice Brandeis didn't think the bank is -- were controlling those corporations by reason of stock control.
Potter Stewart: Now, it's one thing to say that there are other ways of controlling --
John F . Davis: That's right.
Potter Stewart: -- the corporations to be signed that being able to vote as shareholders of it?
John F . Davis: That's right.
Potter Stewart: But it's another thing to say that it doesn't automatically follow that a nonvoting shareholder has such -- any such control.
John F . Davis: That -- that is right, it doesn't. But when you -- this is where, we don't answer the question by saying we cut off the -- the stock control. I mean that, it doesn't automatically say we cut the chain and therefore, there can be no control. There are other methods and it has been my purpose to persuade the Court that when you have 40 years of interrelationships, when you have a company which has every motive to continue to control, by having the motive I mean that it's -- that it's got two and a half to three and a half billion dollars tied up in the enterprise. It's got $126,000,000 a year as dividends coming in from the enterprise. It has every -- every motive to -- to want that corporation to do well and if it thinks it's not doing well to try to stare it in -- in the positive things that should go. So that I say, you have 40 years of -- of influence of one kind or another, you have the continuing motive to exercise that influence. And I'm persuaded that there are methods in which that they can continue to -- to have this felt. Now, it doesn't mean next year, one of the ways of the course, is through the votes of their stockholders. But, it doesn't mean that this year or next year, General Motors is going to come to some shop turning of the way and that it's going to have a definite problem of what du Pont is going to do about it. This is -- but this is a continuing pressure from du Pont on General Motors as the scheme has worked out, these stocks are tied together in such a way that no individual stockholder can separate his interest. Any person who buys an interest in du Pont is going to buy an interest in General Motors. And that's going to continue just as long as this -- as this decree is in effect.
Potter Stewart: Would you think Mr. Davis of the suggestion that the -- that the stock now owned by du Pont be voted proportionately to the stock or the General Motors stock in the hands of shareholders in no way connected with du Pont?
John F . Davis: Well, that will -- that will reduce any -- any influence which would come from the exercising the voting rights.
Potter Stewart: That would --
John F . Davis: It doesn't reduce the motive. It doesn't reduce the interest of General -- of du Pont in General Motors. It doesn't -- it doesn't change the -- the thought there's still -- there's still a desire to have been due as the -- as the direct -- as the du Pont would want them to do. But it does cut off in the direct voting control.
Potter Stewart: It would be preferable I suppose of this technically to sterilizing as the word's been used, any -- any voting rights at all in anybody.
John F . Davis: Yes. It's -- well, it has the same effect as sterilizing.
Potter Stewart: Except under state law there might -- you might need a certain number of votes.
John F . Davis: I -- I may say that whenever we're sterilizing stock value -- a stock voting power, we're running somewhat contrary to -- to what people believe today as corporate democracy. You're -- you're turning over to the management, the power to manage without any direction in the whole object of the Securities & Exchange Commission in its proxy regulations and so forth, is to get more direction, more responsibility to the owners of a corporation rather than less. So that, on a technical basis when you -- whenever which sterilizing any stock of this kind, we have -- running against the trend of corporate democracy.
Potter Stewart: But -- but the other provision would -- would put the management of the corporation in those shareholders who were completely --
John F . Davis: That's right.
Potter Stewart: -- affiliated in any way with du Pont.
John F . Davis: That is right. That's -- as far as --
Potter Stewart: And at least --
John F . Davis: -- to direct -- any direct open control --
Potter Stewart: And at least contained complete corporate democracy by all those with that franchise to run the --
John F . Davis: The corporate democracy would be by part of the owners and part of the owners would -- part of the owners of the -- of the stock would by hypothesis, have no sale anymore.
Potter Stewart: But those who say the ones --
John F . Davis: Well, those -- on the antitrust --
Potter Stewart: -- suppose be possibly be changed.
John F . Davis: -- from the antitrust position, those are the ones we say should not --
Potter Stewart: Yes.
John F . Davis: -- have it. We think it is a preferable -- a preferable remedy -- far preferable remedy, beside from the fact that I -- that I do not believe that would be effective. It would be a far preferable remedy to distribute the stocks so that the owners could continue to have their -- have a control of what's done with their money.
Felix Frankfurter: Mr. Davis, before you sit down, would you be good enough to indicate the Government's view regarding the relationship of this Court to the -- this presumable discretion exercised by the District Court --
John F . Davis: Yes.
Felix Frankfurter: -- on the assumption that you haven't get to use the word. On the assumption that what the District Court did and should being informed that any in this decree was not an arbitrary act or beyond its power, what do you say for it?
John F . Davis: No. No, I don't say it was -- well, it was beyond its power, if we take the views that the statute is mandatory. And if we (Voice Overlap) then -- then we have --
Felix Frankfurter: -- would imply that with that.
John F . Davis: That's right.
Felix Frankfurter: Alright.
John F . Davis: So that we come then to the question of what the area of discretion is in the District Court if -- if there is a choice in remedies. Now --
Felix Frankfurter: What our function is --
John F . Davis: Yes -- well --
Felix Frankfurter: -- in reference to what this District Court did or District Court does?
John F . Davis: In the first place, I think that you can have not only statutory limitations on the discretion. You can have judicial limitations on the discretion. And if this Court has decided as I think it did in the International Boxing case and in the Crescent Amusement Company case, that in these cases where you have a merger situation, then there must be divestiture in order to cure it. That this is the heart of the case and that is what this Court said in the Crescent Amusement case and in the Boxing case. Then these two will limit the -- the discretion of the District Court in -- in what it would do in this type of case.
Felix Frankfurter: What you're saying --
John F . Davis: But this again is a mandatory --
Felix Frankfurter: What you're saying is if that's a rule of law and these kinds of a case to have divestiture --
John F . Davis: That's right.
Felix Frankfurter: Not from the statute explicitly, but from the effectuation of the statute.
John F . Davis: That is right. Then, the question comes. If this is not so, but that this -- but the Court had a pre hand and that the -- and that this Court was only speaking of specific cases and not meaning to -- to limit discretion of the District Court with respect to the cases generally. Then, I think our problem is whether or not, the District Court properly appraised this evidence. And when Mr. Stern speaks of, if having of that Rule 52 -- is it 52? And the fact that if it's supported by any evidence, then this Court shall not overrule it, I think that this really doesn't carry much weight in this type of a case where the type of evidence which is involved its expert testimony of the kind which is here involved. I think that even though hundreds of witnesses, expert witnesses are called in du Pont and General Motors to have call as many as they felt was effective to give these estimates of market value and what -- what the -- what the effect on General Motors and du Pont stockholders would be, I think that the court below could've disregarded this and -- and followed the concepts of its own -- of its own judgment and I think this Court in appraising what the District Court did, can do the same thing.
Potter Stewart: You're addressing yourself now in a little different point. That is the - the function of fact finding, Rule 52 --
John F . Davis: That's right.
Potter Stewart: -- that is findings of fact.
John F . Davis: That's right.
Potter Stewart: What Mr. Justice Frankfurter asked you, it seems to me to put the finger on it -- on a somewhat different and --
John F . Davis: Well --
Potter Stewart: -- being important --
John F . Davis: Well, I think --
Potter Stewart: And that is this or is it up to you to argue here to us as a quote of equity now that this is the decree that you ideally should issue in this case, rather isn't it -- don't you have to argue to us that the decree that was issued by the District Court was an abuse of his --
John F . Davis: I think -- I think I did stray away from the point and I think you state it correctly. I think that this Court had said many times that in -- by framing decrees and these antitrust cases that the primary duty is on the District Court and not in this Court. And, I think I'd get nowhere to argue that that was not so. So I --
Felix Frankfurter: Insofar as -- insofar as the decree is an allowable exercise of judgment.
John F . Davis: That's right.
Felix Frankfurter: We don't see here de novo, do we?
John F . Davis: That is right. You -- you would have to -- you would -- the judgment is a judgment for the District Court primarily.
Felix Frankfurter: Well, now, where do you think it was a disallowable exercise of judgment by the District Court?
John F . Davis: Well, I think it was a not allowable exercise of discretion, because I think that on the base of it, this does not give adequate relief. This does not prevent the continuation of the -- of the evil which supposed to be eliminated.
Felix Frankfurter: Which itself is an exercise of judgment.
John F . Davis: Well, it is. And it's a question of decree. It's a question of decree.
Felix Frankfurter: I -- semantic as allergic. I'm allergic to that. I don't mean to have been indulging it.
John F . Davis: Yes.
Felix Frankfurter: I just like all talk, words are medium -- media of talk of course of thinking in this field.I mean need to get into --
John F . Davis: Well, I -- I didn't -- I didn't mean that.
Felix Frankfurter: If that's what you're holding that this was not an -- that -- that in deciding whether it was effective, you're exercising a judgment. It's a forecast. It's partly a prophecy to what extent these influences will continue and there is subterranean way to which they could continue. That's -- that's --
John F . Davis: That's -- that is right.
Felix Frankfurter: -- that is (Voice Overlap) --
John F . Davis: That's right.
Felix Frankfurter: -- doesn't it?
John F . Davis: It does come down to that. I think that -- I think that this Court should give very great weight to what the District Court did. But I think if you read the District Court's decree, if you read its findings, you will feel that they went beyond the discretion which the District Court had in framing a decree.
Felix Frankfurter: Do you -- when you say the findings that the other point to which you addressed yourself when Justice Stewart intervened. Are you challenging any of the findings on the basis of which it formed the judgment? As I understand it, you don't. You simply said, sine this was rest on expert testimony. We may reject the expert testimony, although you don't challenge the finding based on that expert testimony.
John F . Davis: Well, we -- we -- I think that as Mr. Stern stated that quite accurately, we say if we disagree with the findings, we think the Court made improper findings on that. We think the evidence -- pardon?
Felix Frankfurter: I do not know what that mean. You disagree with them, but you don't -- you don't address yourself to say they were undeservedly or improperly made, do you?
John F . Davis: Yes, I think we do. We say that the -- the losses that the Court improperly found, appraised the evidence in finding that these losses would occur, that these losses are not inherent in divestiture. We say to the Court for example, used the wrong -- the wrong standards. The Court considered whether or not, a particular and it considered evidence which was addressed to a particular method of divestiture. We say that if any method of divestiture can be worked out which is effective, then it is preferable to -- to the plan which the Court adopted.
Felix Frankfurter: Of course you attacked the conclusion drawn from the findings namely that divestiture is not required.
John F . Davis: That's right.
Felix Frankfurter: It doesn't add up to that legal conclusion, but that's a very different thing from saying you disagree with the underlying basis on which that conclusion was drawn. This isn't in other words, the medical case that we had (Voice Overlap) --
John F . Davis: No, it isn't the medical case. It's more like the case that was before the Court on the merits. We -- we've challenged the fact that there will be as larger tax impact as the Court found. We've challenged the fact that there will be as large market losses as the Court found. We do not challenge -- there's no -- there's no real basis to challenge the individual testimony. We don't claim that anyone was lying in the -- in the case, so that actual demonstrable facts are wrong. We object to the conclusions which were drawn from it.
Felix Frankfurter: You're asking us on the basis of all the materials in the argument to make a different informed guest in the District Court.
John F . Davis: That's right. And we think that --
Felix Frankfurter: Isn't that right?
John F . Davis: I think that's right and we say that the -- the District Court's guest was so bad that that's what you should do. That's in effect what we're doing. I -- I would like to address myself too to this -- just very briefly to the relief which was granted under the Sherman Act. As you remember, I argued that by lifting Section 4 of the Sherman Act and making it the relief under the Clayton Act, that Congress intended the same type if relief to be adopted. And the -- Mr. Cox cited today that showed that -- to show that divestiture was not required under the Sherman Act. He cited the Terminal Company of St. Louis, a case which appears in 224 U.S. This case gives me some trouble. Most of the early cases are straight merger cases and a straight dissolution. The Terminal Company of St. Louis was a case in which a group of interstate railroads, the Katy, the St. Louis and San Francisco, Baltimore and Ohio and several others, combined together by agreement to limit the access to the study of St. Louis. And in order to make their plan effective, they joined together the terminal companies in the -- into the Terminal Company of St. Louis. And this was the device they used to restrain this traffic. I treat this case as not a straight merger case. I treat this case as the kind of a case where a group of corporations, by combination conspiracy, get together and agree to work out a system of restraining commerce. And they used as a device to do this, the Terminal Company of St. Louis which is a corporation, the stock of which is owned. And the question was raised whether this would have to be divested. And as I read the opinion of the Court, it says it doesn't have to be divested. This isn't the heart of the trouble. It isn't the case of their buying of a merger case as we have here. It's a case of a combination and if the terminal company is merely used as a device to carry out the combination.
Felix Frankfurter: What you're doing is -- you're saying if no divestiture is decreed, then there is no merger. Is that it?
John F . Davis: Well, there was no merger between the Katy, the St. Louis to San Francisco. Then the main -- the -- the main people who combined, there was no merger --
Felix Frankfurter: No, no, I (Voice Overlap) --
John F . Davis: -- insofar as there was a combination, this Court said that must cease.
Felix Frankfurter: That case came here again as I remembered for construction of what it was to the Court really decided, isn't that true?
John F . Davis: If so, I don't -- I don't have notes on that. I don't know.
Felix Frankfurter: I was wondering whether they said what they meant after which.
John F . Davis: Well, I shall -- I -- I hope that they did but they said what I have just said.
Felix Frankfurter: Well, I -- I do think it came here, you know.[Laughter]
John F . Davis: I want to say a very brief word about the impact of divestiture on -- on the interest of the various stockholders. If in some comments that if it were divested in this way or that, that would take a long period of time, some, say, 26 years if it's -- if the dividends are in such number or if you sell it in a certain amount, it'll take 20 years. Our plan, the plan we proposed in the District Court called for 10-year period for the divestiture, with a right to approach the Court if more time was necessary. The period of 10 years although it was thought appropriate at the time in the law, I think it is appropriate now, is not the essence of our -- of our plan. As far as I'm concerned, I think that if you -- if the effects are so bad that you need more time to separate this thing, it's much better thing to give more time for the separation. But to get it started on its way rather than to have a continuation of this relationship into the indefinite future and that is what their plan suggests. So that if it is only a question of whether it should be 10 or 20 years, I think this -- this is the kind of a thing that can be worked out with the Court, with the District Court. I think it's just exactly the kind of thing where a District Court's discretion is -- is important and -- and where they can -- where they can readily -- really appraise the evidence. Now, just one -- just one more point on this and that is with respect to the impact of the -- of the tax, income tax on the -- on the stockholders. I want to point out that if we're thinking of little stockholders, we're going to be embarrassed to pay their taxes. That the evidence which was introduced by the appellees in this case is that for holders of stock from 1 to 100 shares of du Pont, and 100 shares of du Pont is -- is a sizeable investment itself for over $200 of share, but the holders are from 1 to 100 shares, the average increase in income tax will be $50 a year. Now, actually just taking by a number of stockholders --
Potter Stewart: Is that assuming that they didn't know any other securities or --
John F . Davis: No, this is -- this is from an analysis which the appellees made of their income from all sources. They'd sent out --
Potter Stewart: (Voice Overlap) I see.
John F . Davis: -- questionnaires so that they assume they would be in an income bracket of 16,000 to 20,000 from the ounces that they got.
Potter Stewart: This was not a theoretical projection. This was a sampling of actual facts.
John F . Davis: That's right. A sampling of actual fact, they found that -- that in this group, they get $16,000 to $18,000 income and that the increase in the -- in their income and the tax would be $50. Now, actually, if you're going to look at numbers and I don't propose that numbers are the only things that are important, but there are -- of the -- of the holders of the -- total of holders of the du Pont stock, there are 201,000 who hold 1 to 100 shares, they're -- which is, what, about 87% or something like that. 87% of the number of stockholders so that number wise, we don't -- we don't have to be worried about the little stockholder who's going to have to sell. I mean, the truth of the matter is the impact on him -- even the impact on the -- on the steepest kind of divestiture would be about $50 a year if it's done over a 10-year period. The impact on the very large stockholders will be very large. Their income tax will be -- will be up in the 89% bracket. There is a list of this income -- of these stockholders in -- in the record. And if you run through that list, you will find that these are the stockholders who have been associated with the du Pont Enterprise or their families have been, from the very beginning. So that these are the people who in effect have profited by this relationship in the past and if anyone is -- is to stand the loss in connection with the divestiture, these are the people who can best afford to stand that loss.